Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-25-1996

Beth V. v. Carroll
Precedential or Non-Precedential:

Docket 95-1097




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Beth V. v. Carroll" (1996). 1996 Decisions. Paper 161.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/161


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                          ______________

                            No. 95-1097
                           ______________

      BETH V., A Minor, By Her Parent and Natural Guardian,
Yvonne V.; YVONNE V.,In Her Own Right; BRANDON M., A Minor By His
    Parent and Natural Guardian, Frederica M.; FREDERICA M.,
       In Her Own Right; PARENTS UNION FOR PUBLIC SCHOOLS,
                     On Their Own Behalf And
           On Behalf of All Others Similarly Situated,
                                                     Appellants
                                v.

                     DONALD M. CARROLL, JR.,
      Secretary of Education, Commonwealth of Pennsylvania;
      DEPARTMENT OF EDUCATION; Commonwealth of Pennsylvania;
            RICHARD W. RILEY, Secretary of Education,
                     United States of America
                         _______________

         On Appeal from the United States District Court
             for the Eastern District of Pennsylvania
                      (D.C. No. 93-cv-04418)

                    Argued September 15, 1995

                Before: SLOVITER, Chief Judge,
                ALITO and SEITZ, Circuit Judges

                     (Filed June 25, l996)
                         ________________
Mary G. Scanlon (Argued)
Education Law Center
Philadelphia, PA 19107

    Attorney for Appellants

Claudia M. Tesoro (Argued)
Office of Attorney General of Pennsylvania
Philadelphia, PA 19107

    Attorney for Appellees
                       ____________________

                         OPINION OF THE COURT
                         ____________________
SLOVITER, Chief Judge.

         The plaintiffs-appellants are two learning-disabled
children and their mothers who, frustrated with their inability
to secure the special educational plans to which they claim they
were entitled by the Commonwealth of Pennsylvania under the
Individuals with Disabilities Education Act (IDEA), 20 U.S.C.
1400-91, filed complaints with the Pennsylvania Department of
Education (PDE). When their complaints were inadequately
addressed or unanswered by the PDE, the plaintiffs, joined by
Parents Union for Public Schools, a non-profit educational
advocacy organization, sought declaratory and injunctive relief
by bringing suit against the PDE and the state Secretary of
Education (jointly PDE), claiming that the Commonwealth had
failed to comply with regulations promulgated by the United
States Department of Education (DOE) governing procedures for
resolution of complaints, and moved for class certification.
         Although neither the PDE nor the U.S. Secretary of
Education, who was also sued but has since been dismissed as a
defendant, contended that plaintiffs did not have a private right
of action, the district court directed briefing on that issue.
Thereafter, the court, without reaching any of the substantive
issues raised by the complaint, entered summary judgment against
the plaintiffs on the ground, inter alia, that the plaintiffs did
not have a right of action on their claim that the state had
failed to maintain a timely and effective state-level complaint
resolution system as required by IDEA and by the DOE regulations.
Because we view the court's decision as inconsistent with the
statutory language in IDEA establishing a private right of
action, see 20 U.S.C.   1415(e), we will reverse and remand. We
will therefore not reach the numerous other issues raised by the
parties on appeal.
                                I.
         IDEA, originally enacted in 1970 as the Education of
the Handicapped Act (EHA), Pub. L. No. 91-230,    601-662, 84
Stat. 175, confers on disabled children a substantive right to a
"free appropriate public education." 20 U.S.C.    1400(c); seeHonig v.
Doe, 484 U.S. 305, 308-10 (1988). That free appropriate
education "consists of educational instruction specially designed
to meet the unique needs of the [disabled] child, supported by
such services as are necessary to permit the child 'to benefit'
from the instruction." Board of Educ. v. Rowley, 458 U.S. 176,
188-89 (1982). Under IDEA, a disabled student is entitled to an
Individualized Education Plan (IEP), a specially tailored
educational program detailing the student's present abilities,
educational goals, and specific services designed to achieve
those goals within a stated timeframe. See 20 U.S.C.
1401(a)(20).
         IDEA places on the states the primary responsibility
for satisfying the goals of the statute. IDEA, described by
several courts as a model of "cooperative federalism," see, e.g.,
Bernardsville Bd. of Educ. v. J.H., 42 F.3d 149, 151 (3d Cir.
1994); Town of Burlington v. Dep't of Educ., 736 F.2d 773, 783
(1st Cir. 1984), aff'd, 471 U.S. 359 (1985), authorizes federal
funding for states providing the special education that the
statute requires, but funding is contingent on state compliance
with its array of substantive and procedural requirements, 20
U.S.C.   1412.
         One of those requirements is the provision for
procedural safeguards as outlined in the statute which maximize
parental involvement in decisions affecting their children's
education. See 20 U.S.C.    1415. Those procedures expressly
include, inter alia, an opportunity for the parents or guardian
of a handicapped child to examine all relevant records pertaining
to the education of such child and written prior notice of
proposals or refusals to initiate or change the identification,
evaluation or educational placement of the child. See
1415(b)(1)(A), (C). The statute also includes among the required
procedures an opportunity to present complaints "with respect to
any matter relating to the identification, evaluation, or
educational placement of the child, or the provision of a free
appropriate public education to such child."    1415(b)(1)(E).
Parents or guardians have the statutory right to secure an
impartial due process hearing based on such a complaint to be
conducted by the state, local or intermediate educational agency.
 1415(b)(2). Parties aggrieved by the resulting findings and
decision are entitled to bring a civil action in either state or
federal court.    1415(e)(2). The procedures specified in
1415(b) are not exclusive, as the section states at the outset
that "[t]he procedures required by this section shall include,
but shall not be limited to" those specified.
         In addition to the procedures specified in the statute,
the states must also establish written procedures for resolving a
complaint filed by an organization or individual that alleges a
public agency has violated a requirement of IDEA or the related
regulations. The requirement to adopt certain minimum state
complaint procedures is contained in regulations promulgated by
the U.S. Department of Education (DOE). These regulations were
initially promulgated by the DOE in 1972 under IDEA's predecessor
statute, the EHA, see 45 C.F.R.   121.109 (1972), and they have
since been reissued twice under other statutory authority: first
in 1980, referring to 20 U.S.C.   1221e-3(a)(1), part of the
General Education Provisions Act, as the enabling statute, and
again in 1993, this time referring to 20 U.S.C.   2831(a), part
of the Elementary and Secondary Education Act of 1965.
         Although the current regulations are not in full haecverba with
each of their predecessors, the current regulations,
like the preceding regulations, require the state agency to have
procedures for the receipt and resolution of such complaints and
impose a time limit (60 days since 1980) for the state to carry
out "an independent on-site investigation," if necessary, with an
extension beyond the 60 calendar days, "only if exceptional
circumstances exist with respect to a particular complaint."
See, e.g., 300 C.F.R.   330.661 (1995); 45 C.F.R.    100b.780-
.781 (1980).   The current regulations not only require the state
educational agency to conduct any necessary investigation of a
complaint, but also require that the state's complaint resolution
procedures permit complainants to submit additional information,
and that the state educational agency review all relevant
information and issue a written decision addressing all
allegations. 34 C.F.R.    300.661 (1995). The state educational
agency must also adopt, where necessary, "[p]rocedures for
effective implementation" of its final decisions, including
"corrective actions to achieve compliance."    300.661(c).
         At this initial stage of the plaintiff's action, the
record is meager with respect to the type of complaints that are
generally the subject of these complaint resolution procedures,
nor do we know with any certainty to what extent they may overlap
with the due process procedures, as plaintiffs' counsel stated at
oral argument. It appears to be conceded by the PDE that the DOE
regulations requiring a complaint resolution system encompass at
least complaints of the type of system-wide deficiencies alleged
here. Oral Argument Transcript at 30-31 (Sept. 15, 1995); seealso Mrs. W.
v. Tirozzi, 832 F.2d 748 (2d Cir. 1987). The PDE
does not deny that it has the obligation to maintain such a
complaint resolution system for the prompt receipt, investigation
and resolution of complaints that a public agency has violated
IDEA or related regulations.
         We turn to the allegations of the named plaintiffs,
whose situations illustrate the types of complaints that the
complaint resolution procedures may encompass. Plaintiffs Beth
V. and Brandon M., both of whom have specific learning
disabilities, attend school in Pennsylvania. Beth had had an IEP
devised for her, but her mother, plaintiff Yvonne V., determined
during the 1991-92 school year that Beth's school was not
implementing it.   Concerned that her daughter's academic
progress was withering, Yvonne filed two complaints with the PDE
pursuant to the complaint resolution procedures--one in April
1992 and another in February 1993. Despite a directive by the
DOE to the PDE to resolve the matter quickly, the PDE has never
issued a decision and the complaints have never been resolved.
         The complaint relating to Brandon M., the second child
plaintiff, deals with his transfer to a different school after a
year of showing academic and behavioral improvement. His mother,
plaintiff Frederica M., was given no prior notice or opportunity
to object, and requested a due process hearing under   1415 of
IDEA. After three months, four such requests, and no hearing,
Frederica filed a complaint with the PDE about his treatment.
She did not receive the PDE's closure report until 190 days later
and, although the PDE ordered Brandon's reinstatement at his
original school, it failed to order the compensatory education he
requested or to address the school district's failure to provide
a due process hearing. In the meantime, Brandon failed most of
his courses.
         Parents Union for Public Schools, a non-profit
educational advocacy organization, has filed numerous complaints
with the PDE on behalf of students with disabilities and their
families. It joined the individual plaintiffs in bringing suit
against the PDE "on behalf of all Pennsylvania children with
disabilities, and their parents or representatives, who are
unable to rectify violations of their rights under the
Individuals with Disabilities Education Act."
         In their district court complaint, the plaintiffs
alleged that the complaints they filed with the PDE and/or its
Division of Compliance had been inadequately and tardily
processed. More generally, they charged that the PDE's complaint
resolution procedures were deficient in that the PDE failed to
(1) resolve over 40% of its complaints within the required
period; (2) address all allegations raised in complaints; (3)
adequately order or enforce corrective action; or (4) permit
interested parties to submit additional evidence before issuing
reports.
         The plaintiffs sought declaratory and injunctive
relief, urging the district court to require the PDE to adopt
measures that would ensure compliance with the requirements of
the regulations; submit a plan to ensure continued compliance and
periodic reports; and publicize the availability and operation of
its complaint procedures. They also sought compensatory
educational services for Beth V. and Brandon M., and
reimbursement for those educational services their parents had
privately secured for them while awaiting complaint resolution.
Finally, the plaintiffs requested compensatory educational
services and reimbursement for all other parties who had
experienced delayed resolution of "founded complaints". App. at
30-32.
         The plaintiffs asserted causes of action directly under
IDEA, under the complaint resolution regulations, under 42 U.S.C.
  1983, and under section 504 of the Rehabilitation Act of 1973.
They then moved for certification of a plaintiff class composed
of Pennsylvania children, parents, and representatives who had
used, or would use, the complaint resolution procedures.
         The PDE stipulated to certification of the class as
proposed. Nonetheless, the district court declined to rule on
the class issue on the ground that the interest shared by the
plaintiffs and the PDE in securing increased state funding and
resources for better complaint resolution "made it no longer
feasible to rely primarily on the litigants to produce and
develop factual materials." Beth V. v. Carroll, 155 F.R.D. 529,
533 (E.D. Pa. 1994). The court stated that it would make an
"independent determination" equipped with "more than a single
perspective on key issues," id. at 534, and sua sponte appointed
a special master, directing him not only to adduce facts relevant
to the propriety of class certification but also to establish the
controversy as one justiciable by an Article III court and to
identify any third parties potentially disadvantaged by or
opposed to the relief sought. Id.
         The master, who completed his report in August 1994,
concluded that the relief sought was broader than the district
court was empowered to fashion, and recommended against class
certification. He confirmed that the PDE failed to resolve one-
third of the complaints within the required 60 days, and reported
that the DOE's Office of Special Education Programs (OSEP) had
investigated the PDE's complaint procedures in late 1993 as part
of its yearly review, found them inadequate, and ordered the PDE
to develop and execute a plan for fuller compliance.
         The master recommended against the broad injunctive
relief requested by the plaintiffs. He described that relief as
approaching "direct supervisory control" by the district court
over the PDE, concluded that the court's resulting role would
overreach the Article III "case or controversy" requirement, and
believed that the requested intervention was inconsistent with
the U.S. Education Secretary's primary authority over--and
ongoing supervision of--the PDE's compliance with IDEA. He
recommended that the district court limit its adjudication to
particular harms to individual plaintiffs, and that it therefore
decline class certification. App. at 112-34. In their response
to the master's report, the plaintiffs included objections not
only to the substance of the report but also to the appointment
of the master for the purposes directed. That issue is not
raised by the plaintiffs on appeal because the master's report
does not go to the issue of whether plaintiffs have a right of
action
.
          The plaintiffs then moved for summary judgment. The
district court, again acting sua sponte, requested briefing on
the existence of a private right of action to seek enforcement of
the complaint resolution procedures. Beth V. v. Carroll, No. 93-
4418, 1994 WL 594267 (E.D. Pa. Oct. 25, 1994). Shortly after
submission of the briefs and without oral argument, the court
concluded that such a right of action did not exist, denied the
plaintiffs' motion for summary judgment, and instead entered
summary judgment for the PDE on the plaintiffs' claims under IDEA
and    1983. Beth V. v. Carroll, 876 F. Supp. 1415 (E.D. Pa.
1995). The district court stated that it "decline[d] to imply a
right of action in favor of private parties such as plaintiffs
directly under the regulations at issue," id. at 1419; see id. at
1426-32, and determined that "in light of the current efforts of
the United States Secretary of Education . . . to resolve the
very problems that are the impetus for this lawsuit, plaintiffs
are foreclosed from enforcing those regulations under 42 U.S.C.
1983," id. at 1419; see id. at 1432-36. Thus, the district court
disposed of the plaintiffs' claims that they had an implied right
of action as well as an action under    1983, but gave no specific
attention to the plaintiffs' invocation (albeit in a somewhat
oblique manner) of an express right of action under    1415 of
IDEA. The court then denied as moot the motion for class
certification. Id. at 1423. After plaintiffs moved to withdraw
their Rehabilitation Act claim, the court dismissed it, seeAddendum II,
and plaintiffs appealed.
          The district court had jurisdiction under 28 U.S.C.
1331 and 1343, and we have jurisdiction pursuant to 28 U.S.C.
1291.
                                II.
          The ground on which we decide this appeal requires only
that we consider whether the plaintiffs can rely on the express
right of action contained in    1415 of IDEA. Because the
plaintiffs were blocked at the inception of their action, the
district court never considered the merits of their claims. The
issue of the plaintiffs' right to sue under IDEA based on a claim
that the state has failed to implement DOE's regulations for a
complaint resolution procedure is an important one in the
effectuation of the substantive rights established under IDEA.
Thus, the fact that the district court gave the plaintiffs leave
to refile their    1983 claim in the future is irrelevant to our
review of its decision that the plaintiffs do not have a right of
action under IDEA itself. As the question is one of statutory
construction, our review is plenary. Doherty v. Teamsters
Pension Trust Fund, 16 F.3d 1386, 1389 (3d Cir. 1994).
                                A.
         The express language of IDEA gives disabled children
and their parents substantive and procedural rights as well as
the right to seek judicial enforcement of those rights in a
federal or state court. Section 1415 of the Act provides:
         (a) Establishment and maintenance
              Any State educational agency . . . which
         receives assistance under this subchapter
         shall establish and maintain procedures in
         accordance with subsection (b) through
         subsection (e) of this section to assure that
         children with disabilities and their parents
         or guardians are guaranteed procedural
         safeguards with respect to the provision of
         free appropriate public education by such
         agencies and units.

         (b) Required procedures; hearing

         (1) The procedures required by this section
         shall include, but shall not be limited to --
              . . . .
                   (E) an opportunity to present
              complaints with respect to any matter
              relating to the identification,
              evaluation, or educational placement of
              the child, or the provision of a free
              appropriate public education to such
              child.

              (2) Whenever a complaint has been
         received under paragraph (1) of this
         subsection, the parents or guardian shall
         have an opportunity for an impartial due
         process hearing which shall be conducted by
         the State educational agency or by the local
         educational agency or intermediate
         educational unit, as determined by State law
         or by the State educational agency . . . .

         (c) Review of local decision by State
         educational agency
              If the hearing required in paragraph (2)
         of subsection (b) of this section is
         conducted by a local educational agency or an
         intermediate educational unit, any party
         aggrieved by the findings and decision
         rendered in such a hearing may appeal to the
         State educational agency which shall conduct
         an impartial review of such hearing. The
         officer conducting such review shall make an
         independent decision upon completion of such
         review.
         . . . .
         (e) Civil action; jurisdiction
         . . . .
              (2) Any party aggrieved by the findings
         and decision made under subsection (b) of
         this section who does not have the right to
         an appeal under subsection (c) of this
         section, and any party aggrieved by the
         findings and decision under subsection (c) of
         this section, shall have the right to bring a
         civil action with respect to the complaint
         presented pursuant to this section, which
         action may be brought in any State court of
         competent jurisdiction or in a district court
         of the United States without regard to the
         amount in controversy. In any action brought
         under this paragraph the court shall receive
         the records of the administrative
         proceedings, shall hear additional evidence
         at the request of a party, and, basing its
         decision on the preponderance of the
         evidence, shall grant such relief as the
         court determines is appropriate.
         . . . .

20 U.S.C.   1415 (emphasis added).
         Thus, if the plaintiffs' claim that the PDE failed to
implement or maintain an effective complaint resolution system to
investigate and resolve complaints that there have been
violations of IDEA or related regulations is one "with respect to
any matter relating to the identification, evaluation, or
educational placement of the child, or the provision of a free
appropriate public education to such child" as specified in
1415(b)(1)(E), the language of   1415(e)(2) authorizing filing of
a civil action plainly encompasses this lawsuit. Nothing in the
district court's opinion addressed why that express language
fails to cover these plaintiffs and their claim.
         The PDE argues that the plaintiffs' claim falls outside
the subject matter limitation of   1415(b)(1)(E) because it is
"about the sufficiency of a purely regulatory procedure" and does
not involve "anyone's educational program." Brief of Appellees
at 12. The argument is unpersuasive for several reasons.
         First, the attempt by the plaintiffs to secure redress
by complaint to the PDE arises out of the inability of the
children involved to secure a satisfactory education and thus
directly implicates "the provision of a free appropriate public
education to such child" as required by   1415(b)(1)(E).
         Second, even applying the PDE's stringently literal
approach, we note that the statutory language in   1415(b)(1)(E)
refers to the opportunity to submit not only a complaint that
directly addresses "the provision of a free appropriate public
education," but also one "with respect to any matter relating to"
such provision. Thus, the claim that is the subject of the
judicial action authorized under   1415(e)(2) is broader than
suggested by the PDE.
         Third, the procedural safeguards undergirding the IDEA
scheme lie at the core of   1415(e)(2) and its authorization of
suit. See Rowley, 458 U.S. at 205-06 ("It seems to us no
exaggeration to say that Congress placed every bit as much
emphasis upon compliance with procedures giving parents and
guardians a large measure of participation at every stage of the
administrative process, as it did upon the measurement of the
resulting IEP against a substantive standard.") (citation
omitted); Murphy v. Timberlane Regional Sch. Dist., 22 F.3d 1186,
1196 (1st Cir.), cert. denied, 115 S.Ct. 484 (1994) ("It is
plainly true, of course . . . that not every procedural
irregularity gives rise to liability under the IDEA.
Nevertheless, 'procedural inadequacies [that have] compromised
the pupil's right to an appropriate education . . . or caused a
deprivation of educational benefits' are the stuff of successful
IDEA actions.") (alteration in original) (citations omitted); seealso W.G.
v. Board of Trustees, 960 F.2d 1479, 1484 (9th Cir.
1992) ("[P]rocedural inadequacies that result in the loss of
educational opportunity or seriously infringe the parents'
opportunity to participate in the IEP formulation process" give
rise to liability under IDEA's predecessor statute, EHA); Mrs. C.
v. Wheaton, 916 F.2d 69, 72 (2d Cir. 1990) (a party may "seek
redress in the federal courts for the state's failure to provide
any of the EHA procedural safeguards."); Christopher W. v.
Portsmouth Sch. Comm., 877 F.2d 1089, 1095 (1st Cir. 1989) (both
substantive and procedural violations of EHA fall within
1415(b)(1)(E) "matters relating to"); Muth v. Central Bucks Sch.
Dist., 839 F.2d 113, 120-26 (3d Cir. 1988), rev'd on other
grounds sub nom. Delmuth v. Muth, 491 U.S. 223 (1989)
(entertaining and sustaining   1415 claim that Pennsylvania's due
process procedures deviated from requirements of EHA).
         Fourth, the PDE's contention that the plaintiffs'
claims involve only the adequacy of a regulatory procedure--and
really involve no one's educational program--suggests that the
plaintiffs are challenging only the abstract sufficiency of the
PDE's complaint procedures with little connection to any
underlying substantive educational concerns. However, the PDE
never suggests that the plaintiffs assert only a generalized
grievance--enforcing the law for the law's sake. Indeed, the PDE
conceded at oral argument that there was no "standing problem"
here. Oral Argument Transcript at 34. The immediacy of the
issue to Beth V. and Brandon M. and their parents is evident from
the treatment they received in their attempts to effectuate the
substantive rights accorded them under the statute.
         Fifth, the complaint resolution procedures were
evidently designed by the DOE to afford persons such as the
plaintiffs an opportunity to bring to the attention of a state
agency claims of non-compliance with IDEA or related regulations
without, as the complaint alleges, "having to resort to costly
legal actions" for prompt and expeditious correction. Indeed,
the PDE apparently has promulgated written procedures for a
complaint resolution system under IDEA, and the Master's Report
itself states:
         Federal regulations require that states
         receiving federal money under the IDEA should
         investigate, review and decide individual
         complaints within sixty (60) calendar days.
         See 34 CFR   300.661 (1993). The DOC's
         Complaint Management System accepts this
         sixty day requirement as the applicable
         timeline (subject to extension where
         appropriate). See DOC Procedures in Appendix
         Exhibit "B" at 11.

App. at 113-14. If the PDE's position is sustained, those
children and parents who are confronted with pervasive and
entrenched obstacles to securing an adequate education would be
precluded from seeking judicial relief in their effort to enforce
the complaint resolution system which provides the opportunity to
bring violations of IDEA to the attention of the state agency.
         Finally, we note the coherence of purpose between the
complaint resolution procedures and the IDEA scheme. The nexus
between the complaint resolution system and IDEA's mandate is
evident by reference to the statutory language of IDEA. Section
1412(6) of IDEA imposes upon the state agency a broad obligation
as follows:
              The State educational agency shall be
         responsible for assuring that the
         requirements of this subchapter are carried
         out and that all educational programs for
         children with disabilities within the State,
         including all such programs administered by
         any other State or local agency, will be
         under the general supervision of the persons
         responsible for educational programs for
         children with disabilities in the State
         educational agency and shall meet education
         standards of the State educational agency.

20 U.S.C.   1412(6).
         The PDE suggests that this mandate of   1412(6) is a
limited one, requiring that states assure only that "the
requirements of this subchapter are carried out." The PDE argues
that because "this subchapter" includes only    1411 through 1420
of IDEA,   1412(6) cannot be read to command compliance with
nonstatutory complaint procedures. This argument neglects the
fact that the relevant "subchapter" also includes   1412(1), a
provision that requires that each "state ha[ve] in effect a
policy that assures all children with disabilities the right to a
free appropriate public education." 20 U.S.C.    1412(1) (1995).
         The "purpose" clause of the DOE regulations in their
current form is as follows:
         To ensure that all children with disabilities have
         available to them a free appropriate public education
         that includes special education and related services to
         meet their unique needs [and] [t]o ensure that the
         rights of children with disabilities and their parents
         are protected . . . .

34 C.F.R.   300.1(a)-(b) (1995).
         This language is strikingly parallel with that of
IDEA's   1412(1), and makes clear the link between the need to
maintain an operational complaint resolution system, the
requirement of   1412(1) of IDEA that states maintain policies
assuring the right to a free appropriate public education, and
the mandate of   1412(6) of IDEA that the state educational
agency ensure execution and compliance of these policies.

         The only other appellate decision of which we are aware
to consider a comparable issue upheld the plaintiffs' right to
sue on allegations that their state had systematically failed to
implement the regulatory complaint procedures of 34 C.F.R.
300.660-.662. See Mrs. W. v. Tirozzi, 832 F.2d 748, 759 (2d Cir.
1987) (permitting plaintiffs "to pursue claimed EHA violations"
through suit under 42 U.S.C.   1983 where "the pleadings indicate
that defendants refused to consider and resolve complaints of
system-wide violations of the EHA"). The Second Circuit reached
that conclusion after a comprehensive review of the legislative
history accompanying   1415(f) of the EHA, because it found that
Congress' intent to permit private actions to enforce the EHA's
provisions was clear. Id. at 754-55.
         On remand, the district court denied the defendants'
renewed motion for judgment on the pleadings, reasoning that
inasmuch as the state agency has the statutory responsibility to
assure that educational programs in the state for disabled
persons are operated in accordance with the applicable statute,
the state agency is required to provide complaint resolution
procedures to address complaints of violations of federal law.
Mrs. W. v. Tirozzi, 706 Supp. 164, 168 (D. Conn. 1989). That
court further observed that the plaintiffs' claim asserted not
simply a "violation of the [complaint resolution procedures] nor
the underlying authorizing statute," but rather a "violation of
the State Board's obligation to monitor and ensure compliance
with the EHA by state and local educational agencies," a
statutory obligation. Id. at 166.
         We note furthermore that our holding is consistent with
Congress' view that private suits are integral to enforcement of
IDEA. Congress' reliance on a private action as one of the
principal enforcement mechanisms of the rights guaranteed under
IDEA is demonstrated by its prompt enactment of a 1989 amendment
to IDEA which makes express its abrogation of the states'
Eleventh Amendment immunity from suit. See 20 U.S.C.     1403
(overturning the decision in Dellmuth v. Muth, 491 U.S. 223
(1989)).
         Consistent with the palpable nexus between the
provision of a free appropriate public education mandated by IDEA
and the DOE regulations requiring procedures for bringing
complaints of violations of IDEA and related regulations to the
attention of the state agency, we hold that the plaintiffs, who
allege that the PDE has consistently failed to investigate and
timely resolve such complaints, enjoy an express right of action
under   1415 of IDEA. It is therefore unnecessary for us to
consider the plaintiffs' contention that they also have an
implied right of action under IDEA or may sue under 42 U.S.C.
1983.
                                 B.
         Admittedly, the plaintiffs failed to meet the
requirement of    1415 that complainants filing suit must first
secure a due process hearing and exhaust opportunity for
administrative appeal. 20 U.S.C.     1415(b)(2) & (e)(2); seeKomninos v.
Upper Saddle River Bd. of Educ., 13 F.3d 775, 778 (3d
Cir. 1994). The plaintiffs contend that they should be excused
from the administrative exhaustion requirement because they fall
within one of the exceptions recognized by this court.
         In Komninos, where we addressed exhaustion specifically
in the IDEA    1415 context, we stated that claimants may "bypass
the administrative process" (1) "where exhaustion would be futile
or inadequate," id. (quoting Honig, 484 U.S. at 327); see alsoH.R. Rep.
No. 296, 99th Cong., 1st Sess. 7 (1985) [hereinafter
1985 House Report] (no exhaustion required where "it would be
futile to use the due process procedures"); (2) "where the issue
presented is purely a legal question," Komninos, 13 F.3d at 778
(citing Lester H., 916 F.2d at 869-70); (3) "where the
administrative agency cannot grant relief," id.; see also 1995
House Report at 7 (no exhaustion required where "it is improbable
that adequate relief can be obtained by pursuing administrative
remedies"); and (4) "when exhaustion would work 'severe or
irreparable harm' upon a litigant," Komninos, 13 F.3d at 778
(quoting Christopher W., 877 F.2d at 1097).
         In the IDEA    1415 context, plaintiffs may thus be
excused from the pursuit of administrative remedies where they
allege systemic legal deficiencies and, correspondingly, request
system-wide relief that cannot be provided (or even addressed)
through the administrative process. See Mrs. W., 832 F.2d at
756-57 (waiving IDEA exhaustion requirement for plaintiffs who
challenged adequacy of state's complaint resolution procedures
under 42 U.S.C.    1983 where plaintiffs alleged that violations
were "unable to be addressed at the due process hearings provided
in Connecticut" and that the hearing officer lacked the authority
to provide system-wide relief); 1985 House Report at 7 (no
exhaustion required where "an agency has adopted a policy or
pursued a practice of general applicability that is contrary to
the law"). To the extent that this exception merely flows
implicitly from, or is in fact subsumed by, the futility and no-
administrative-relief exceptions, we view it as among
traditionally respected bases for a waiver of    1415's exhaustion
requirement.
         The plaintiffs' claim in this case is, in essence, that
the safeguards to ensure timely and adequate resolution of
complaints that were the object of the DOE regulations requiring
complaint resolution procedures have failed on a system-wide
basis and thus the sufficiency of the state's complaint
procedures itself must be challenged. Their claim may contain
elements of one or more of the recognized exceptions to
exhaustion. However, we do not decide that issue in the first
instance. Because the district court failed to address directly
the plaintiffs' assertion of an express right of action under
1415, that court never discussed whether the plaintiffs may
qualify for a waiver of   1415's exhaustion requirement. We are
certainly not prepared to say they do not. Instead, we will
remand the case to the district court to determine, inter alia,
whether the plaintiffs need exhaust the administrative remedies
specified in   1415.
                               III.
         In light of the foregoing discussion, we will reverse
the district court's grant of summary judgment against the
plaintiffs' direct IDEA claim under   1415, and remand for
further proceedings, including reconsideration of the class
certification issue. In doing so we do not decide what relief,
if any, the plaintiffs may be entitled to at this time should
they prove, or the defendants concede, the relevant allegations.
The plaintiffs originally requested injunctive relief, a
declaratory judgment and compensatory education. The district
court is free to consider whether the situation at the present
time has substantially altered the need for any of this relief.